DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parmeshwar et al. (US Pat. Pub. 2017/0161885, hereinafter “Parmeshwar”).
	In regards to claim 1, Parmeshwar teaches a system (Parmeshwar Fig. 7 and paragraph [0009] teach a system) comprising:
	digital imaging device mounted to a non-vibrating member of a shale shaker of a wellbore drilling assembly (Parmeshwar Fig. 7 and paragraphs [0030] and [0036] teach a visual capture device camera 220 as a digital imaging device mounted to a non-vibrating pole structure (comprising vertical sections 272 and 273 and horizontal bar 274) at a non-vibrating end of a shale shaker assembly 100 of a wellbore drilling assembly), the shale shaker positioned at a surface of the Earth adjacent a wellbore and configured to receive a solid slurry comprising a mixture of wellbore drilling mud and solid objects found in the wellbore through a subterranean zone (Parmeshwar paragraphs [0002] and [0024] teach where the shale shaker assembly is positioned at the surface of the Earth adjacent a wellbore and configured to receive drilling mud (solid-containing slurry) from the wellbore during drilling, and paragraph [0026] teaches where the drilling mud comprises a mixture of fluid and solid particles found in the wellbore through a subterranean zone), the solid objects comprising drill cuttings and non-drilled solids (Parmeshwar paragraphs [0005] and [0045] teach where the solid objects comprise cuttings generated by the drill bit and cuttings generated by caving (as non-drilled solids)), the digital imaging device oriented to face a portion of the shale shaker that receives the solid slurry (Parmeshwar Fig. 7 teaches where the digital imaging device 220 is oriented to face a portion of the shale shaker 130 that receives the solid slurry over a field of view 226), the digital imaging device configured to capture digital images of the solid objects while the solid slurry is received by the shale shaker (Parmeshwar paragraph [0037] teaches where the digital imaging device is configured to capture images of the solid object cuttings while the slurry is received by the shale shaker); and
	a computer system operatively coupled to the digital imaging device (Parmeshwar paragraph [0009] teaches a computer system coupled to the digital imaging device camera), the computer system comprising:
	one or more processors (Parmeshwar Fig. 9 Item 904 and paragraph [0050] teach a processor);
	 and a computer-readable medium storing instructions executable by the one or more processors to perform operations comprising (Parmeshwar Fig. 9 Item 906 and paragraphs [0050] and [0052] teach a storage media as a computer readable medium storing instructions executable by the processor):
	 receiving the images captured by the digital imaging device (Parmeshwar Fig. 8 Item 810 and paragraphs [0009] and [0032] teach receiving images at the processor from the digital imaging camera device); and 
	by implementing image processing techniques on the images, classifying a first solid object captured in a first image as a drill cutting and a second solid object captured in a second image as a non-drilled solid (Parmeshwar paragraphs [00043] and [0045] teach implementing image analysis processing techniques on the images to distinguish (classify) between a first solid object in an image as a drill cutting and a second solid object in another image as a non-drilled cutting).

	In regards to claim 7, Parmeshwar teaches further comprising the shale shaker, wherein the shale shaker comprises a mesh on which the solid slurry flows (Parmeshwar paragraph [0025] teaches the shale shaker 130 comprising a sieve (wire-cloth screen mesh) on which the solid slurry flows), wherein the mesh comprises a wet zone, an intermediate zone and a dry zone, wherein the solid slurry flows past each of the wet zone, the intermediate zone and the dry zone (Parmeshwar Fig. 7 and paragraphs [0025]-[0026] teach where the mesh comprises a wet zone that receives the initial wet drilling mud from an initial distribution tank, an intermediate zone, and a dry zone (see Fig. 7 change in slurry on top of the shaker 130) at the end of the slurry flow where only dry cuttings may pass over a downstream edge of the shaker), wherein the non-vibrating member is a horizontal bar attached to the dry zone of the mesh (Parmeshwar Fig. 7 and paragraph [0036] teach where the non-vibrating member is a horizontal pole 274 attached to the front zone of the shaker at the dry zone part of the mesh).

	In regards to claim 8, Parmeshwar teaches wherein the digital imaging device is configured to capture the images over a period of time while the wellbore drilling assembly is drilling the wellbore (Parmeshwar paragraph [0042] teaches capturing images over a period of time while the drilling assembly is drilling the wellbore and producing cuttings), wherein the computer system is configured to perform operations comprising:
	receiving the images captured by the digital imaging device over the period of time (Parmeshwar paragraphs [0032] and [0042]-[0043] teach where the computer system receives the images captured by the digital imaging device over the period of time);
	after classifying each solid object captured in an image received over the period of time as a drill cutting or as a non-drilled solid (Parmeshwar paragraph [0045] teaches classifying each solid object as a drill cutting or non-drilled solid), storing the classification of the image with a time instant at which the digital imaging device captured the image (Parmeshwar paragraphs [0042] and [0045] teach storing a cutting (classified as a drill cutting or non-drilled cutting) with a single time instant in a histogram that tracks the number of cuttings, allowing for later determinations such as the percentage of each type of cutting); and
	determining an existence of a wellbore condition based on classifications of the images captured over the period of time (Parmeshwar paragraph [0048] teaches determining a particular wellbore condition based on comparing the classifications of the images over a period of time with stored three-dimensional relief images in a database); and
	modifying a drilling condition operating the wellbore drilling assembly in response to determining the existence of the wellbore condition (Parmeshwar paragraph [0049] teaches varying a drilling parameter in response to the identified wellbore condition).

	In regards to claim 10, Parmeshwar teaches wherein the subterranean zone comprises a formation through which the wellbore is being drilled by the wellbore drilling assembly (Parmeshwar claim 16 teaches where the subterranean zone comprises a formation through which the wellbore is being drilled), wherein a drill cutting comprises a rock separated from the formation in response to a drill bit of the wellbore drilling assembly contacting the formation while drilling the wellbore, wherein the non- drilled solid is any solid object that is not a drill cutting (Parmeshwar paragraph [0045] teaches where a drill cutting comprises a rock separated from the formation as a result of the drill bit while a non-drilled solid is a solid that is not from the drill cutting but from cavings).

	In regards to claim 11, Parmeshwar teaches wherein the non-drilled solid comprises at least one of cavings, cement, elastomers or fish eyes (Parmeshwar paragraphs [0005] and [0045] teach where the on-drilled solid comprises at least one of cavings).

	In regards to claim 12, Parmeshwar teaches a method (Parmeshwar abstract) comprising:
	receiving, by one or more processors, images captured by a digital imaging device (Parmeshwar Fig. 8 Item 810 and paragraphs [0007] and [0032] teach receiving images at a computer processor from a  digital imaging camera device) mounted to a non-vibrating member of a shale shaker of a wellbore drilling assembly (Parmeshwar Fig. 7 and paragraphs [0030] and [0036] teach the visual capture device camera 220 as a digital imaging device mounted to a non-vibrating pole structure (comprising vertical sections 272 and 273 and horizontal bar 274) at a non-vibrating end of a shale shaker assembly 100 of a wellbore drilling assembly), the shale shaker positioned at a surface of the Earth adjacent a wellbore and configured to receive a solid slurry comprising a mixture of wellbore drilling mud and solid objects found in the wellbore while drilling the wellbore through a subterranean zone (Parmeshwar paragraphs [0002] and [0024] teach where the shale shaker assembly is positioned at the surface of the Earth adjacent a wellbore and configured to receive drilling mud (solid-containing slurry) from the wellbore during drilling, and paragraph [0026] teaches where the drilling mud comprises a mixture of fluid and solid particles found in the wellbore through a subterranean zone), the solid objects comprising drill cuttings and non-drilled solids (Parmeshwar paragraphs [0005] and [0045] teach where the solid objects comprise cuttings generated by the drill bit and cuttings generated by caving (as non-drilled solids)), the digital imaging device oriented to face a portion of the shale shaker that receives the solid slurry (Parmeshwar Fig. 7 teaches where the digital imaging device 220 is oriented to face a portion of the shale shaker 130 that receives the solid slurry over a field of view 226), the digital imaging device configured to capture digital images of the solid objects while the solid slurry is received by the shale shaker (Parmeshwar paragraph [0037] teaches where the digital imaging device is configured to capture images of the solid object cuttings while the slurry is received by the shale shaker); and
	by implementing image processing techniques on the images (Parmeshwar paragraphs [0043] and [0045] teach implementing image processing techniques on the images):
	classifying, by the one or more processors (Parmeshwar paragraphs [0043] and [0045] teach carrying out image analysis (including classifying) using the processor), a first solid object captured in a first image as a drill cutting (Parmeshwar paragraph [0045] teaches distinguishing (classifying) cuttings generated by the drill bit in the image as a drill cutting), and 
	classifying, by the one or more processors (Parmeshwar paragraphs [0043] and [0045] teach carrying out image analysis (including classifying) using the processor), a second solid object captured in a second image as a non-drilled solid (Parmeshwar paragraph [0045] teaches distinguishing (classifying) cuttings generated by caving in the image as a non-drilled solid). 

	In regards to claim 19, Parmeshwar teaches a non-transitory computer-readable medium storing instructions executable by one or more processors to perform operations (Parmeshwar paragraph [0052] teaches a non-transitory storage medium storing instructions executable by a processor to perform operations) comprising:
	receiving images captured by a digital imaging device (Parmeshwar Fig. 8 Item 810 and paragraphs [0007] and [0032] teach receiving images from a digital imaging camera device) mounted to a non-vibrating member of a shale shaker of a wellbore drilling assembly (Parmeshwar Fig. 7 and paragraphs [0030] and [0036] teach the visual capture device camera 220 as a digital imaging device mounted to a non-vibrating pole structure (comprising vertical sections 272 and 273 and horizontal bar 274) at a non-vibrating end of a shale shaker assembly 100 of a wellbore drilling assembly), the shale shaker positioned at a surface of the Earth adjacent a wellbore and configured to receive a solid slurry comprising a mixture of wellbore drilling mud and solid objects found in the wellbore while drilling the wellbore through a subterranean zone (Parmeshwar paragraphs [0002] and [0024] teach where the shale shaker assembly is positioned at the surface of the Earth adjacent a wellbore and configured to receive drilling mud (solid-containing slurry) from the wellbore during drilling, and paragraph [0026] teaches where the drilling mud comprises a mixture of fluid and solid particles found in the wellbore through a subterranean zone), the solid objects comprising drill cuttings and non- drilled solids (Parmeshwar paragraphs [0005] and [0045] teach where the solid objects comprise cuttings generated by the drill bit and cuttings generated by caving (as non-drilled solids)), the digital imaging device oriented to face a portion of the shale shaker that receives the solid slurry (Parmeshwar Fig. 7 teaches where the digital imaging device 220 is oriented to face a portion of the shale shaker 130 that receives the solid slurry over a field of view 226), the digital imaging device configured to capture digital images of the solid objects while the solid slurry is received by the shale shaker (Parmeshwar paragraph [0037] teaches where the digital imaging device is configured to capture images of the solid object cuttings while the slurry is received by the shale shaker); and
	 by implementing image processing techniques on the images (Parmeshwar paragraphs [0043] and [0045] teach implementing image processing techniques on the images): 
	 classifying a first solid object captured in a first image as a drill cutting (Parmeshwar paragraph [0045] teaches distinguishing (classifying) cuttings generated by the drill bit in the image as a drill cutting), and
	 classifying a second solid object captured in a second image as a non-drilled solid (Parmeshwar paragraph [0045] teaches distinguishing (classifying) cuttings generated by caving in the image as a non-drilled solid).

	In regards to claim 20, Parmeshwar teaches the medium wherein the digital imaging device is configured to capture the images over a period of time while the wellbore drilling assembly is drilling the wellbore (Parmeshwar paragraph [0042] teaches capturing images over a period of time while the drilling assembly is drilling the wellbore and producing cuttings), wherein the operations comprising: 	receiving the images captured by the digital imaging device over the period of time (Parmeshwar paragraphs [0032] and [0042]-[0043] teach where the computer system receives the images captured by the digital imaging device over the period of time); 
	after classifying each solid object captured in an image received over the period of time as a drill cutting or as a non-drilled solid (Parmeshwar paragraph [0045] teaches classifying each solid object as a drill cutting or non-drilled solid), storing the classification of the image with a time instant at which the digital imaging device captured the image (Parmeshwar paragraphs [0042] and [0045] teach storing a cutting (classified as a drill cutting or non-drilled cutting) with a single time instant in a histogram that tracks the number of cuttings, allowing for later determinations such as the percentage of each type of cutting); and
	determining an existence of a wellbore condition based on classifications of the images captured over the period of time (Parmeshwar paragraph [0048] teaches determining a particular wellbore condition based on comparing the classifications of the images over a period of time with stored three-dimensional relief images in a database); and 
	modifying a drilling condition operating the wellbore drilling assembly in response to determining the existence of the wellbore condition (Parmeshwar paragraph [0049] teaches varying a drilling parameter in response to the identified wellbore condition). 
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parmeshwar (US Pat. Pub. 2017/0161885) as modified by Torrione (US Pat. Pub. 2020/0157929).
	In regards to claim 2, Parmeshwar teaches wherein to implement the image processing techniques, the computer system is configured to perform operations (Parmeshwar paragraph [0043] teaches where the processing resource of the computer implements image processing techniques) comprising: 
	counting a number of particles in the image (Parmeshwar paragraph [0043] teaches determining the number of cutting particles in the image);
	identifying the particles representing the solid object, wherein the particles representing the solid object define an area representing dimensions of the solid object (Parmeshwar paragraphs [0007], [0009], [0037], and [0043] teach identifying the particles representing the solid object cuttings to determine a shape (area) representing the dimensions of the cuttings); and	determining the dimensions of the solid object (Parmeshwar paragraphs [0007], [0009], [0037], and [0043] teach determining the size (dimensions) of the solid object cuttings).
	Parmeshwar fails to expressly teach the system wherein an image of a solid object comprises a plurality of particles including particles representing the solid object in a first color and particles representing remaining portions of the image in a second color different from the first, wherein, to implement the image processing techniques, the computer system is configured to perform operations comprising: determining a long axis of the area; determining a short axis of the area, the short axis being perpendicular to the long axis; and determining the dimensions of the solid object based, in part, on a length of the long axis and a length of the short axis.
	Torrione abstract teaches an analogous system for acquiring visual data from at least one camera and determining characteristics of particles from cuttings from drilling.  Torrione paragraph [0028] teaches using color properties for cutting detection, where cuttings are covered in drilling fluid that may have a different coloration than the background shale shaker, conveyer belt, and/or other background features.  Torrione paragraph [0033] teaches the approximate volume (dimensions) of the cuttings may be estimated using previously trained regression techniques which determine the approximate object volume using image region features, including an area.  Torrione paragraph [0034] teaches where the image data from the cameras provides a visible cross section (over length and width axes) to improve volume (dimensions) estimation by reducing symmetry assumptions required to estimate the volume of each cutting. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Torrione because cuttings are covered in drilling fluid and have a different color than the background.  Therefore it would be within the level of ordinary skill to specify image processing techniques that distinguish solid object particles by using color differences between solid objects and the background.  It would have been obvious to further combine the teachings of Torrione to specify determining a short axis and long axis of the solid object because deriving the cross section of the object provides an improved volume estimation of the solid object.  Therefore it would be logical to identify the long and short perpendicular axes of the solid object as factors in the computation of volume (dimensions) of the solid object.

	In regards to claim 3, Parmeshwar teaches wherein the computer system is configured to perform operations (Parmeshwar paragraphs [0050] teaches the computer system performing operations) comprising:
	storing dimensions of known drill cuttings and known non-drilled solids (Parmeshwar paragraph [0048] teaches storing three-dimensional relief images of known cuttings and non-drilled solids in a database to identify a particular wellbore condition, and paragraph [0005] teaches a wellbore condition such as caving that produces known sizes and shapes (dimensions) of non-drilled solids relative to solids having dimensions driven by the cutting structure of the drill bit (cuttings));
	comparing the dimensions of the solid object with the stored dimensions (Parmeshwar paragraph [0048] teaches carrying out comparisons of the solid object with the stored three-dimensional relief images of known objects in the database); and
	identifying the solid object as a drill cutting or a non-drilled solid based on a result of the comparing (Parmeshwar abstract and paragraphs [0007], [0009], [0045], and [0048] teach identifying the solid object as a drill cutting or non-drilled solid (from a wellbore condition) based on the size/shape comparing of the image to the database).

	In regards to claim 4, Parmeshwar teaches the system as explained in the rejection of claim 1.	Parmeshwar fails to expressly teach, wherein, to implement the image processing techniques, the computer system is configured to perform operations comprising deploying deep learning techniques comprising deploying a convolutional neural network (CNN) model for pattern recognition and image classification of the digital images captured by the digital imaging device.
	Torrione abstract teaches an analogous system for acquiring visual data from at least one camera and determining characteristics of particles from cuttings from drilling.  Torrione paragraph [0018] teaches using a supervised classification system that has been trained using prior data to identify specific discrete cases in camera image data, such as “cutting is from a cave-in” or “cutting is due to X”.   Torrione paragraph [0059] teaches deploying techniques including but not limited to using convolutional neural networks (CNNs) for carrying out computer vision functionality in identifying fluid front classifications.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Torrione because a more robust classification system can be obtained by training the system using specific discrete cases.   Therefore the classification capabilities of the computer can be greatly improved using established deep learning techniques such as a convolutional neural network (CNN) model to carry out computer vision identification.  

	In regards to claim 13, Parmeshwar teaches the method comprising:
	counting a number of particles in the image (Parmeshwar paragraph [0043] teaches determining the number of cutting particles in the image);
	identifying the particles representing the solid object, wherein the particles representing the solid object define an area representing dimensions of the solid object (Parmeshwar paragraphs [0007], [0009], [0037], and [0043] teach identifying the particles representing the solid object cuttings to determine a shape (area) representing the dimensions of the cuttings); and
	determining the dimensions of the solid object (Parmeshwar paragraphs [0007], [0009], [0037], and [0043] teach determining the size (dimensions) of the solid object cuttings).
	Parmeshwar fails to expressly teach wherein an image of a solid object comprises a plurality of particles including particles representing the solid object in a first color and particles representing remaining portions of the image in a second color different from the first, wherein, to implement the image processing techniques, the method comprising: determining a long axis of the area; determining a short axis of the area, the short axis being perpendicular to the long axis; and determining the dimensions of the solid object based, in part, on a length of the long axis and a length of the short axis.	Torrione abstract teaches an analogous system for acquiring visual data from at least one camera and determining characteristics of particles from cuttings from drilling.  Torrione paragraph [0028] teaches using color properties for cutting detection, where cuttings are covered in drilling fluid that may have a different coloration than the background shale shaker, conveyer belt, and/or other background features.  Torrione paragraph [0033] teaches the approximate volume (dimensions) of the cuttings may be estimated using previously trained regression techniques which determine the approximate object volume using image region features, including an area.  Torrione paragraph [0034] teaches where the image data from the cameras provides a visible cross section (over length and width axes) to improve volume (dimensions) estimation by reducing symmetry assumptions required to estimate the volume of each cutting. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Torrione because cuttings are covered in drilling fluid and have a different color than the background.  Therefore it would be within the level of ordinary skill to specify image processing techniques that distinguish solid object particles by using color differences between solid objects and the background.  It would have been obvious to further combine the teachings of Torrione to specify determining a short axis and long axis of the solid object because deriving the cross section of the object provides an improved volume estimation of the solid object.  Therefore it would be logical to identify the long and short perpendicular axes of the solid object as factors in the computation of volume (dimensions) of the solid object.

	In regards to claim 14, Parmeshwar teaches the method comprising:
	storing dimensions of known drill cuttings and known non-drilled solids (Parmeshwar paragraph [0048] teaches storing three-dimensional relief images of known cuttings and non-drilled solids in a database to identify a particular wellbore condition, and paragraph [0005] teaches a wellbore condition such as caving that produces known sizes and shapes (dimensions) of non-drilled solids relative to solids having dimensions driven by the cutting structure of the drill bit (cuttings));
	comparing the dimensions of the solid object with the stored dimensions (Parmeshwar paragraph [0048] teaches carrying out comparisons of the solid object with the stored three-dimensional relief images of known objects in the database); and
	identifying the solid object as a drill cutting or a non-drilled solid based on a result of the comparing (Parmeshwar abstract and paragraphs [0007], [0009], [0045], and [0048] teach identifying the solid object as a drill cutting or non-drilled solid (from a wellbore condition) based on the size/shape comparing of the image to the database).

	In regards to claim 15, Parmeshwar teaches the method as explained in the rejection of claim 12.	Parmeshwar fails to expressly teach wherein implementing the image processing techniques comprises deploying deep learning techniques comprising deploying a convolutional neural network (CNN) model for pattern recognition and image classification of the digital images captured by the digital imaging device.
	Torrione abstract teaches an analogous system for acquiring visual data from at least one camera and determining characteristics of particles from cuttings from drilling.  Torrione paragraph [0018] teaches using a supervised classification system that has been trained using prior data to identify specific discrete cases in camera image data, such as “cutting is from a cave-in” or “cutting is due to X”.   Torrione paragraph [0059] teaches deploying techniques including but not limited to using convolutional neural networks (CNNs) for carrying out computer vision functionality in identifying fluid front classifications.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Torrione because a more robust classification system can be obtained by training the system using specific discrete cases.  Therefore the classification capabilities of the computer can be greatly improved using established deep learning techniques such as a convolutional neural network (CNN) model to carry out computer vision identification.  
	
Allowable Subject Matter
6.	Claims 5-6, 9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  	Claim 5 contains allowable subject matter because the closest prior art, Parmeshwar (US Pat. Pub. 2017/0161885) fails to anticipate or render obvious wherein the computer system is configured to perform operations comprising: applying the received drilling parameters as inputs to the CNN model, wherein the drilling parameters comprise a rate of penetration, a weight on bit, and wellbore drilling mud flow rate; and deploying the CNN model including the received drilling parameters as inputs for the pattern recognition and the image classification of the digital images, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 9 contains allowable subject matter because the closest prior art, Parmeshwar (US Pat. Pub. 2017/0161885) fails to anticipate or render obvious wherein the wellbore condition is stuck pipe, wherein the computer system is configured to perform operations comprising: determining the stuck pipe responsive to identifying an increase in classification of images as non-drilled solids comprising wellbore cavings; and modifying a wellbore drilling mud flow rate through the wellbore drilling system responsive to determining the stuck pipe, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 16 contains allowable subject matter because the closest prior art, Parmeshwar (US Pat. Pub. 2017/0161885) fails to anticipate or render obvious the method comprising: applying the received drilling parameters as inputs to the CNN model, wherein the drilling parameters comprise a rate of penetration, a weight on bit, and wellbore drilling mud flow rate; and deploying the CNN model including the received drilling parameters as inputs for the pattern recognition and the image classification of the digital images, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claim 6 depends from claim 5 and contains allowable subject matter for at least the same reasons as given for claim 5.  Dependent claims 17-18 depend from claim 16 and contain allowable subject matter for at least the same reasons as given for claim 16.

Pertinent Art
8.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Francois et al. (US Pat. Pub. 2021/0319257) discloses Cuttings Imaging for Determining Geological Properties.
B.	Freeman et al. (US Pat. No. 8,812,236) discloses Method for Using Particle Size Analysis in Near Time or Real Time to Create a Proper Particle Size Distribution Within a Drilling Fluid Management System for Improved Well Drilling Efficiency.
C.	Scott et al. (US Pat. Pub. 2021/0379511) discloses Separator Monitoring and Control
D.	Smith (US Pat. Pub. 2018/0200647) discloses Separator and Method of Separation With an Automated Pressure Differential Device.
E.	Torrione (US Pat. Pub. 2017/0056928) discloses System and Method for Estimating Damage to Shaker Table Screen Using Computer Vision.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/11/2022